DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 30, 2021.
Applicant’s election without traverse of Group I (Claims 1-6) in the reply filed on April 30, 2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “tool” in lines 6, 11, and 12. However, it is suggested to amend to –tool of the at least two different interchangeable tools- for the sake of clarity.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “at least one selectable tool” in line 9. However, it is suggested to amend to – at least one selectable tool of the at least two different interchangeable tools- for the sake of clarity.  Appropriate correction is required.
Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “user control device” in claim 1 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation is not coupled with functional language.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Korea (KR20100005659U) in view of Berger et al. (US 6,061,617) and Blanc et al. (FR3027426).
With regard to claim 1, Korea teaches a vehicular work machine in the form of an excavator (1) in e.g. the construction field, see abstract. It comprises a controllable arm arrangement with articulated arm parts (see figure 1) and is adapted for handling different interchangeable tools (see figure 2). The excavator (1) comprises a water supply arrangement (11) adapted to distribute water with the purpose of retaining dust created when a tool (5;6;7) is used and a controllable valve, in the form of a pump (13) driven by a motor (12), is arranged to control the flow of the water that is distributed via a nozzle (17;19), the motor (12) being controlled by a user control device in the form of an operating switch (15) at the driver's seat, see the English machine translation paragraphs 14-22 and figure 2.
 	However, Korea does not disclose the user control device is arranged for selection of a desired tool, where at least one selectable tool is associated with a certain predefined water setting stored in the user control device, where each water setting relates to a certain relative flow of distributed water during a certain time related to the time said tool is chosen and performing a certain work procedure, and/or to the time said tool is chosen and ready to perform 
	Berger teaches a work vehicle having a controller by which a user selects one of several implements for attachment to the work vehicle. Once the selection is made, for example by using the control unit (160) in figure 5, the controller receives stored instructions tailored to the selected implement, see column 8 lines 45-58.
	Blanc also teaches a system for automatic identification of an agricultural tool attached to a farm tractor, that has a set of agricultural tools, and an instruction generation module that is arranged to generate instructions, such as watering instruction, correlated with the identified tool (abstract and Para. [0030]).
	it is noted by the Examiner that the prior art to Berger, Blanc and the instant invention are directed to control system used on work vehicles. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Berger and Blanc is reasonably pertinent to the problem faced by the inventor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Korea, by employing the controller that uses different predefined setting for the tools as taught by Berger and Blanc, for the benefit of simplifying the operator controls for an attached tool (Col. 1 lines 40-44).
	With regard to claim 2, the device of Korea as modified by Berger and Blanc discloses the invention as disclosed in the rejection above. Berger further discloses the user control device is arranged for inputting and saving at least two different water settings for each of said tools (Col. 5 line 40 – Col. 6 line22, control input 112 is capable of saving at least two different water settings for each of said tools).
.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Korea in view of Berger and Blanc as applied to claim 1 above, and further in view of Nishimatsu (JP2012036666 A).
With regard to claim 4, the device of Korea as modified by Berger and Blanc discloses the invention as disclosed in the rejection above. However, they do not explicitly discloses a certain water setting, there is a relative flow of distributed water during a certain extension time after a certain stop time, after which stop time the work procedure is no longer being performed.
Nishimatsu teaches a dust suppression system at a hydraulic shovel (10) where water is sprayed from a nozzle (21) and a certain water setting, there is a relative flow of distributed water during a certain extension time after a certain stop time, after which stop time the work procedure is no longer being performed (Para. [0020-0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Korea, by employing the water setting on the control system as taught by NIshimatsu, for the benefit of injecting liquid as much as necessary for the earth and sand D and dust, prevent the unnecessary injection of the liquid, and reduce the injection amount. As a result, useless spraying can be prevented (Para. [0022]).
With regard to claim 5, the device of Korea as modified by Berger, Blanc and Nishimatsu discloses the invention as disclosed in the rejection above. The statement of intended use such “as said water settings include at least two of: "water on", where the controllable valve is in an open state when a tool is chosen and said tool is ready for work, or in work; "water off', where the controllable valve always is in a closed state; "water auto close", where the controllable valve is in a*- open state only when an openable and closable tool is controlled to close, otherwise in a- closed state; "water auto open/close", where the controllable valve  is in  open state both when an- openable and closable tool is controlled to open and when  is controlled to close, otherwise in a- closed state; "water auto", where the controllable valve  is in an- open state only when tool  is activated, otherwise in a- closed state; and "nozzle setting", where the nozzle is controlled such that different spray configurations are obtained” has been fully considered by the Examiner. However, it is deemed not to impose any structural limitation distinguish over the device of Korea as modified by Berger, Blanc and Nishimatsu. In another word, this functional limitation only requires the device of Korea as modified by Berger, Blanc and Nishimatsu to be capable of performing the intended function.
With regard to claim 6, the device of Korea as modified by Berger, Blanc and Nishimatsu discloses the invention as disclosed in the rejection above. The statement of intended use such “the water settings "water auto close", "water auto open/close" and "water auto", the user control device is arranged to input and save at least two different extension times, where an extension time corresponds to a time period during which the controllable valve is maintained in " has been fully considered by the Examiner. However, it is deemed not to impose any structural limitation distinguish over the device of Korea as modified by Berger, Blanc and Nishimatsu. In another word, this functional limitation only requires the device of Korea as modified by Berger, Blanc and Nishimatsu to be capable of performing the intended function.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752